WINTER, Chief Judge,
dissenting:.
I agree with the majority that the formula for a proper decision of this case is the balancing of the employees’ right to privacy against the public interest in disclosure.1 When I balance the employee’s right to privacy against the public interest to disclosure in this case, I conclude that the balance tilts in favor of disclosure. I therefore respectfully dissent.
The right to privacy in one’s home address is an interest of little value. We held in Robles v. Environmental Protection Agency, 484 F.2d 843 (4 Cir.1973), that while Exemption 6 of 5 U.S.C. § 552(b) encompassed the names and addresses of homeowners residing in dwellings where uranium tailings were used as fill dirt, the thrust of Exemption 6 was to protect things that “contain ‘intimate details of a highly personal nature.’ ” Id. at 845. Thus, although protected to some extent, disclosure of the names and addresses should therefore be denied only when disclosure would constitute a “ ‘clearly unwarranted invasion of personal privacy.’ ” Id. Reliance was placed on Getman v. NLRB, 450 F.2d 670, 675 (D.C.Cir.1971). In Getman, law professors engaged in a labor voting study sought to compel the Board to provide them with the names and addresses of employees eligible to vote in certain elections. ' They wished to request such employees to accede to an interview. Their right to obtain the requested information was upheld, the court saying:
[Although a limited number of employees will suffer an invasion of privacy in losing their anonymity and in being asked over the telephone if they would be willing to be interviewed in connection with the voting study, the loss of privacy resulting from this particular disclosure should be characterized as relatively minor.
Id. at 674-75 (footnote eliminated).
The common sense of the decisions in Robles, and Getman is readily apparent. *934With rare exception, there is little privacy in one’s name and home address. Such information is a matter of public record in motor vehicle registration and licensing records, voting lists, and real property records. Other sources from which it may often be obtained are telephone directories and city directories. In short, it is the rare individual who has any real privacy interest in the identity of his residence.
On the other arm of the balance, I think that there is a substantial public interest. The union has between 5,000-6,000 members, but it is the certified exclusive bargaining representative of approximately 15,000-17,000 bargaining unit employees. Thus it is presently unaware of the place of residence of 10,000-12,000 employees that it is obligated to represent.2 Of course it knows that these employees work in one of fifteen buildings át Social Security Administration Headquarters, but the record shows beyond peradventure of doubt that communications between the union and its non-member constituents cannot be carried on satisfactorily at their place of work. Its communications are censored by the employer, and they have been delayed to the point that they are untimely. The union is prohibited from distributing communications during working hours, and the buildings are locked during non-duty hours.
The union is not a mere interloper in the Social Security Administration Headquarters. By the enactment of 5 U.S.C. § 7101, Congress has determined that “labor organizations and collective bargaining in the civil service are in the public interest.” As I previously stated, this union is the certified collective bargaining agent. As such, it is under a duty to represent all employees in the unit whether they are union members or not. 5 U.S.C. § 7114(a)(1). The necessity of direct communication with those it is statutorily obligated to represent is to me apparent. I think it has a duty to advise its constituents of its activities, and it may wish to seek an expression of their views, by soliciting them as members or otherwise. Thus I would conclude that disclosure of the addresses of employees it represents to the union is in the interest of the union and in turn in the public interest.
In summary, I perceive the balance between the competing interests in this case to be in favor of disclosure. I would reverse the judgment of the district court and require disclosure.

. The opinion of the majority also suggests that only data shedding light on an agency’s inner workings is obtainable under the Freedom of Information Act. If this is the majority’s holding, I emphatically disagree. The unbroken course of decisions indicates that any data is disclosable unless it falls within a specified statutory exception. See, e.g., NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 220-21, 98 S.Ct. 2311, 2316-17, 57 L.Ed.2d 159 (1978); EPA v. Mink, 410 U.S. 73, 79-80, 93 S.Ct. 827, 832, 35 L.Ed.2d 119 (1973). In my view we have no authority to base our decision on grounds of policy.


. Defendants agreed, before suit was filed, to give the union the names of employees in the bargaining unit.